Citation Nr: 1621380	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-19 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for varicose veins in the lower left extremity from May 23, 2006.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to March 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


The Veteran's appeal was originally before the Board in March 2012.  It was most recently before the Board in February 2015, at which time the Board denied the Veteran's varicose veins claim and remanded his claim for a TDIU.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a joint motion for partial remand which vacated the Board's February 2015 denial, instructing the Board to provide more adequate reasons and bases to support its decision.  The Board does so below.

During his September 2014 Board hearing, the Veteran raised the issue of entitlement to a TDIU, in part as a result of the increased rating on appeal.   As such, the TDIU claim is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board now has jurisdiction over this intertwined matter.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

From May 23, 2006, the Veteran's varicose veins of the lower left extremity were not productive of persistent edema incompletely relieved by elevation of extremity, stasis pigmentation, eczema, or massive board-like edema.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for varicose veins of the lower left extremity, from May 23, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated June 2005, March 2006, and July 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant records from the Social Security Administration.  Also, the Veteran was provided VA examinations of his varicose veins in August 2006 and April 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The reports also addressed and described the functional effects caused by the Veteran's varicose veins.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Varicose Veins

The Veteran seeks a rating in excess of 10 percent for varicose veins of the lower left extremity, from May 23, 2006.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

In this case, the Veteran underwent a VA examination of his varicose veins in August 2006.  The Veteran reported symptoms of aching from the left lateral thigh to the ankle, worsened by prolonged standing.  He reported pain rated 2-3/10, worsened by activity.  He reported no edema, but used compression hosiery daily for treatment.  The Veteran was unable to stand for more than 30 minutes without pain.  There was no other treatment reported.  The examiner observed visible scant varicosities on the interior aspect of the left knee.  The examiner found trace persistent pitting edema, not board-like, in the left tibia.  There was no stasis pigmentation or eczema.  The examiner diagnosed varicose veins of the left leg with residual neuropathy, pain and weakness from surgery, with trace non-board-like edema and faint surgical scars.

In his May 2007 notice of disagreement, the Veteran reported that he suffered from persistent edema that is not relieved by elevation of his extremity, and that his leg in that area is purple and green.

In May 2009, the Veteran underwent VA examinations for his service-connected peripheral neuropathy and surgical scars in the lower left extremity.  Neither examination was focused on the Veteran's varicose veins, though both mentioned that the Veteran reported weakness and pain, inability to stand for long periods, and the use of compression hosiery to treat edema.

The Veteran underwent a July 2011 examination in conjunction with his application for disability benefits from the Social Security Administration (SSA).  He reported pain caused by varicose veins in his left leg.  Gait was normal.  The examiner found no edema of the legs and ankles, and diagnosed left leg varicose veins, among other disabilities.  The examiner noted scattered areas of increased pigmentation, but did not note any stasis pigmentation or eczema.

The Veteran underwent a second VA examination of his varicose veins in April 2012.  The examiner noted aching and fatigue in the leg after prolonged standing and walking, symptoms relieved by elevation of the extremity, symptoms relieved by compression hosiery.  The examiner further found constant pain at rest and intermittent edema.  The examiner explicitly did not find symptoms of persistent edema, persistent subcutaneous induration, or massive board-like edema.  The examiner concluded that the Veteran's varicose veins did not impact his ability to work.  The Board notes that an earlier version of the examination report, which was returned because of the examiner's failure to indicate that he had reviewed the claims file, included a marked box indicating a finding of persistent stasis pigmentation or eczema.  The second, revised version explicitly stated that all diagnoses and opinions remain the same.

The Veteran provided a disability benefits questionnaire (DBQ) completed by a VA treating physician dated September 2014.  The physician stated that the Veteran's left leg hurts and bruises due to varicose veins and saphenous nerve neuropathy.  The physician noted that the Veteran suffers from aching and fatigue after prolonged standing or walking, symptoms relieved by elevation of the extremity, and symptoms relieved by compression hosiery.  The physician further noted that the Veteran suffers from incipient and persistent stasis pigmentation or eczema, intermittent and persistent edema, persistent subcutaneous induration, and constant pain at rest.  The physician stated that the Veteran does not suffer from massive board-like edema, intermittent ulceration, or persistent edema that is incompletely relieved by elevation of the extremity.  The physician concluded that the Veteran's varicose veins impact his ability to work because he is not able to stand or sit continuously for over 30 minutes. 

At his September 2014 hearing, the Veteran stated that he experiences swelling all the time, from sitting or walking for long periods of time.  The Veteran further stated that swelling is not relieved by elevation of his leg, but that compression hosiery helps with his swelling.  He experiences difficulties walking, and cannot participate in activities like basketball or lifting his children.  He further stated that his leg sometimes gives out because of the pain.

As an initial matter, the Board notes that varicose veins are one of three service-connected conditions affecting the Veteran's lower left extremity.  The Veteran is also rated for neuropathy of the left leg saphenous and peroneal nerve branches, as well as painful and unstable postoperative scars of the left lower extremity.  Increased ratings of the other two conditions are not currently subject to appeal and are therefore beyond the scope of this decision.  In assigning a rating to the Veteran's varicose veins, to consider the pain and functional impact already reflected in the ratings of these conditions would consider the same symptomatology twice and result in unlawful pyramiding.  38 C.F.R. § 4.14. 

Before proceeding further, the Board must address the discrepancies in the two examination reports completed by the April 2012 VA examiners.  The Board finds that initial report's marked box indicating a finding of persistent stasis pigmentation or eczema was in error, because this mark was absent in the second version of the report, which also includes numerous corrections of detail, including more precise notation regarding the extremity in which each symptom occurred.  The Board so finds because the second version states that all diagnoses and opinions remain the same.  If this second report, based on the same in-person examination, explicitly finds that all diagnoses and opinions remain the same, it therefore logically follows that any discrepancies between the two reports must be typographical errors.  The Board thus finds that the inconsistent finding regarding persistent stasis pigmentation and eczema is the result of a typographical error.  Furthermore, the Board finds that the original version reflecting a finding of persistent stasis pigmentation and eczema is the erroneous version, because when revised versions of reports are issued, changes are far more likely to reflect errors being corrected rather than introduced.  Indeed, the correction of such errors is often the reason for issuing a fully revised version instead of simply an addendum to the original.  For these reasons, the Board disregards the original draft of the April 2012 VA examination report.

The Board finds that a rating in excess of 10 percent is not warranted.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  Higher ratings are warranted for findings of persistent edema incompletely relieved by elevation of extremity, stasis pigmentation, eczema, or massive board-like edema.  The Veteran's edema has been confusingly characterized as both intermittent and persistent by the same examiners and physicians.  While the evidence of the frequency of the Veteran's edema is contradictory, the medical evidence consistently shows that the Veteran's symptoms are relieved by elevation of the extremity and compression hosiery.  Furthermore, any findings of persistent edema are called into question by the July 2011 SSA examination which found no current edema.  The Board thus finds that the evidence weighs in favor of a finding that the Veteran's edema is intermittent.  Although the Veteran has made statements that his edema is not fully relieved by elevation, the Board finds more probative the evidence of both VA examiners and the Veteran's own treating physician, all of whom state that the Veteran reports his edema is relieved by both elevation and compression hosiery.  

The Board recognizes that in September 2014 the Veteran's treating physician further stated that the Veteran suffers from persistent stasis pigmentation or eczema and persistent subcutaneous induration, symptoms which could indicate a higher rating.  The Board, however, finds these statements less probative than those of the VA examiners, who found no such symptoms.  Specifically, the Board notes that the Veteran's physician diagnosed the Veteran with both varicose veins and saphenous nerve neuropathy, and does not indicate that he is listing symptoms for varicose veins alone.  The Board finds the evidence to weigh in favor of a finding that these symptoms which were not noted by VA examiners, if present, are more accurately associated with the Veteran's surgical scars.  The Board bases this finding on a January 2015 VA examination of the Veteran's surgical scars, which states that the Veteran finds the scars' itch very bothersome, and that the scars cause hyperpigmentation from stasis dermatitis.  Apart from the September 2014 DBQ and the draft of the April 2012 VA examination report discussed above, the Board finds no evidence of stasis pigmentation, eczema, subcutaneous induration, or massive board-like edema.  

For these reasons, the Board finds that a rating in excess of 10 percent for varicose veins of the lower left extremity is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's varicose veins.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, edema, and aching and fatigue with prolonged standing and walking, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his varicose veins are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 10 percent for varicose veins of the lower left extremity, from May 23, 2006, is denied.


REMAND

The Veteran has requested a TDIU as part of his increased rating claim, as averred at his September 2014 hearing.  He contends that his service-connected disabilities when considered in combination render him unemployable.

The Board notes that the issue of entitlement to a TDIU was remanded in its February 2015 decision.  Because this issue is inextricably intertwined with the Veteran's claim for an increased evaluation for varicose veins, the remand instructions were not followed while the Veteran's appeal was pending before the Court.  As the Board now disposes of the varicose veins issue, it is appropriate to remand the TDIU issue again to ensure proper compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As was stated in the remand portion of the February 2015 decision, the Board finds that further development is necessary to decide the Veteran's claim for a TDIU.  The record remains unclear in regards to the Veteran's current employment and his capability for future employment.  Unlike percentage ratings based on the average impairment in earning capacity caused by service-connected disabilities, entitlement to a TDIU is based on an individual veteran's specific circumstances.  Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) (quoting Rice v. Shinseki, 22 Vet. App. 447, 452 (2009)).  The Board cannot make a determination of what substantially gainful occupation is available to the Veteran without information on his employment history and education, either from a completed VA Form 21-8940 or from another source.  See 38 C.F.R. § 4.16; VBA Fast Letter 13-13 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice for a claim for a TDIU to the Veteran and his representative with the appropriate claims forms, and inform the Veteran that such forms must be completed and returned in order to decide his claim for a TDIU.  Conduct any additional development deemed necessary to determine the impact of the service-connected disabilities on the Veteran's employability.

2.  Adjudicate the issue of entitlement to a TDIU in the first instance.  If a TDIU is not granted, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


